Case 1:19-cv-01960-SEB-MPB Document 1 Filed 05/16/19 Page 1 of 5 PageID #: 1



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

STEVE KIZER,                                   )
                                               )
       Plaintiff,                              )
                                               )
v.                                             )       CASE NO.: 1:19-cv-1960
                                               )
HOOK-SUPERX, LLC d/b/a                         )
CVS PHARMACY and                               )
VALLEY ENTERPRISES, INC.,                      )
                                               )
       Defendants.                             )


                                      NOTICE OF REMOVAL

       Defendant Hook-SupeRx, LLC d/b/a CVS Pharmacy, by counsel, hereby removes the

above-entitled civil action from the Superior Court of Hamilton County, Indiana to this Court,

pursuant to 28 U.S.C. §§ 1332, 1441, and 1446 and S.D. Ind. L.R. 81-1, for the following reasons:

       1.      On April 23, 2019, Plaintiff, Steve Kizer, filed a complaint in the Superior Court

of Hamilton County, Indiana, styled as Steve Kizer v. Hook-Superx, LLC d/b/a CVS Pharmacy and

Valley Enterprises, Inc., under Cause No. 29D02-1904-CT-003853.

       2.      Plaintiff claims that on February 11, 2018, he slipped and fell on ice that had

accumulated between the parking block and sidewalk at a CVS Pharmacy in Fishers, Indiana.

Plaintiff has sued Defendants for negligence, and he claims he sustained severe injuries as a result

of the slip and fall incident, including a multiple-fractured leg.

       3.      Plaintiff served a summons and copy of the complaint upon Hook-SupeRx, LLC’s

registered agent on April 26, 2019.
Case 1:19-cv-01960-SEB-MPB Document 1 Filed 05/16/19 Page 2 of 5 PageID #: 2



       4.      This notice of removal is being filed within 30 days after Plaintiff’s service of the

initial pleading in this matter on Hook-SupeRx, LLC and is therefore timely pursuant to 28 U.S.C.

§ 1446(b).

       6.      Steve Kizer is a citizen of Indiana and resident of City of Indianapolis, County of

Marion, State of Indiana. See Exhibit 2, Complaint for Damages, ¶1.

       7.      Hook-SupeRx, LLC is, and was at the time the complaint was filed, a Delaware

limited-liability company. The sole member of Hook-SupeRx, LLC is CVS Pharmacy, Inc., a

Rhode Island corporation with its principal place of business in Rhode Island. Hook-SupeRx, LLC

is thus a citizen of the State of Rhode Island only. See, Cosgrove v. Brotolotta, 150 F.3d 729, 731

(7th Cir. 1998) (holding that the citizenship of a limited liability company is the citizenship of each

of its members).

       8.      Defendant, Valley Enterprises, Inc., is a corporation incorporated in the State of

Illinois with its principal place of business located in Illinois. Valley Enterprises, Inc. is thus a

citizen of the State of Illinois only, pursuant to 28 U.S.C. § 1332(c)(1).

       9.      Since Plaintiff and Defendants are “citizens” of different states, there is complete

diversity of citizenship between the parties within the contemplation of 28 U.S.C. § 1332(a).

       10.     Plaintiff’s complaint is silent as to the value of his claims. However, pre-suit,

Plaintiff provided a settlement demand package wherein he claims damages consisting of medical

expenses amounting to $69,251.82 and lost wages of $2,769.23. Plaintiff also claims he underwent

surgery to repair his fractured left libia, physical and occupational therapy, among other medical

treatment. Plaintiff has demanded $325,000 to resolve this matter. See, Exhibit B, Plaintiff’s

Settlement Demand Package.
Case 1:19-cv-01960-SEB-MPB Document 1 Filed 05/16/19 Page 3 of 5 PageID #: 3



        11.     Based on Plaintiff’s allegations, his pre-suit settlement demand package, and his

attorney’s representations made therein, the amount in controversy in this lawsuit exceeds $75,000

exclusive of interest and costs. See, Oshana v. Coca-Cola Co., 472 F.3d 506, 511 (7th Cir. 2006)

(“[T]he proponent of federal jurisdiction] has the burden of showing by a preponderance of the

evidence facts that suggest the amount-in-controversy requirement is met. [citation omitted]. That

is easier said than done when the plaintiff, the master of the complaint . . . provides little

information about the value of her claims. In such a case, a good-faith estimate of the stakes is

acceptable if it is plausible and supported by a preponderance of the evidence . . . Once the

defendant in a removal case has established the requisite amount in controversy, the plaintiff can

defeat [federal] jurisdiction only if ‘it appears to a legal certainty that the claim is really for less

than the jurisdictional amount.’”)

        13.     This action is a civil action in which this Court has original jurisdiction pursuant to

28 U.S.C. § 1332 and is one which may be removed to this Court by the Defendants pursuant to

the provisions of 28 U.S.C. § 1441(b) in that it is a civil action between citizens domiciled in

different states and the preponderance of the evidence shows that the amount in controversy

exceeds the sum of $75,000.00, exclusive of interests and costs.

        14.     Complete diversity exists, and the jurisdiction of this Court is proper as required by

28 U.S.C. § 1332(a), as the evidence demonstrates Steve Kizer is a citizen of Indiana, and none of

the Defendants is a citizen of Indiana. “A case falls within the federal district court’s ‘original’

diversity jurisdiction only if diversity of citizenship among parties is complete, i.e., only if there

is no plaintiff and no defendant who are citizens of the same State.” Wisconsin Dept. of

Corrections v. Schacht, 524 U.S. 381 (1998); see also, City of Indianapolis v. Chase Nat. Ban of

City of New York, 314 U.S. 63 (1941) (“To sustain diversity jurisdiction there must exist an ‘actual’
Case 1:19-cv-01960-SEB-MPB Document 1 Filed 05/16/19 Page 4 of 5 PageID #: 4



‘substantial’ controversy between citizens of different states, all of whom on one side of the

controversy are citizens of different states from all parties on the other side.”)

       15.     Because the state court action was filed in Hamilton County, Indiana, the District

Court for the Southern District of Indiana, Indianapolis Division, is the proper venue. See, 28

U.S.C. §§ 1441(a) and 94(a)(3).

       16.     On May 16, 2019, a notice of this filing will be filed in the Hamilton County

Superior Court No. 2 case via the Indiana State Court electronic filing system and will be served

upon all known counsel in that case.

       WHEREFORE, Hook-SupeRx, LLC d/b/a CVS Pharmacy, by counsel, by counsel,

respectfully give notice that this civil action is removed to this Court from the Hamilton County

Superior Court.

                                               Respectfully submitted,


                                               /s/ Nicholas G. Brunette
                                               Nicholas G. Brunette (27042-49)
                                               REMINGER CO., L.P.A.
                                               College Park Plaza
                                               8909 Purdue Road, Suite 200
                                               Indianapolis, IN 46268
                                               T: (317) 853-7371 / F: (317) 228-0943
                                               nbrunette@reminger.com
                                               Counsel for Defendant Hook-SupeRx, LLC d/b/a
                                               CVS Pharmacy
Case 1:19-cv-01960-SEB-MPB Document 1 Filed 05/16/19 Page 5 of 5 PageID #: 5



                                CERTIFICATE OF SERVICE

       I certify that the foregoing document has been electronically filed using the United States

District Court’s CM/ECF system on this 16th day of May, 2019, and that a courtesy copy of the

foregoing document has sent via first-class, U.S. mail, postage pre-paid to:


Trevor J. Crossen
CROSSEN KOOI, LLP
4661 Lisbom Drive
Carmel, IN 46033
Counsel for Plaintiff



                                             _/s/ Nicholas G. Brunette __________________
                                             Nicholas G. Brunette (27042-49)
                                             Reminger Co., LPA
